Citation Nr: 0422339	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  02-04 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to an increased evaluation for degenerative 
spondylosis of the dorsal spine with low back pain syndrome 
currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for cervical 
spondylosis with C5-6 and C6-7 stenosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from July 1977 to August 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO).  A February 2001 rating decision continued a 20 percent 
rating for degenerative spondylosis of the dorsal spine with 
low back pain syndrome.  An October 2001 rating decision 
denied service connection for cervical spondylosis with C5-6 
and C6-7 stenosis.  Although this issue was not certified to 
the Board with the issue of the increased rating, the veteran 
disagreed with the rating in an October 2001 statement, a 
statement of the case (SOC) was issued in November 2002, and 
a substantive appeal issued in January 2003.  Therefore, both 
these issues must be considered properly on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This case was previously before the Board in June 2003 when 
it was remanded for a travel Board hearing as requested by 
the veteran.  Although a hearing was scheduled and the 
veteran properly notified of where and when to appear, he 
failed to appear for the hearing.  Neither the veteran nor 
his representative have provided an explanation for his 
failure to appear.  VA cannot assist the veteran further in 
this regard without his cooperation and the hearing request 
is therefore considered withdrawn.

In February 2004, additional records of the veteran's VA 
treatment were added to the claims file.  This evidence has 
not been considered by the RO and was received prior to 
certification of the appeal to the Board.  There has been no 
waiver received from the appellant of initial adjudication of 
this evidence by the RO.  As such, this evidence must be 
returned to the RO for initial consideration.  38 C.F.R. 
§ 19.37; Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1229 (Fed. Cir. 2003).  

The Board notes that the veteran's service connected 
degenerative spondylosis of the dorsal spine with low back 
pain syndrome is rated 20 percent disabling under Diagnostic 
Code 5293.  Effective September 23, 2002 and September 26, 
2003, the rating schedule for evaluating disorders of the 
spine were revised.  See 67 Fed. Reg. 54345-54349 (August 22, 
2002) and 68 Fed. Reg. 51,454-458 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243).  Under the revised criteria, intervertebral disc 
syndrome is evaluated under Diagnostic Code 5237.  Under the 
new criteria, the veteran may be rated under either the 
general rating formula for diseases and injuries of the 
spine, or based on the frequency of incapacitating episodes.  
The most recent examination, which is over four years old, 
does not comment on the frequency of incapacitating episodes.  
A new examination should be scheduled, with consideration of 
the new criteria.  Additionally, the veteran has not been 
informed of the changed rating criteria.  

Accordingly, this case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with recent 
decisions of the United States Court of 
Appeals for Veterans Claims, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), the Veterans Benefits Act of 
2003, and any other applicable legal 
precedent.  Attention is directed to 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  He should be 
specifically informed that he should 
submit any evidence in his possession 
which pertains to his claim.  See 
38 C.F.R. § 3.159(b)(1).  

2.  The veteran should be provided a VA 
spine examination.  The examiner should 
identify and describe in detail all 
residuals attributable to the veteran's 
service-connected degenerative 
spondylosis of the dorsal spine with low 
back pain syndrome.  The examiner should 
describe whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement.  The examiner 
should address whether there is likely to 
be additional range of motion loss due to 
any of the following:  (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the lumbar spine is used 
repeatedly.  All limitation of function 
must be identified.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.  The examiner 
should comment on the frequency of 
incapacitating episodes, and use the most 
recent examination worksheet for 
disorders of the spine.  The examiner 
must provide a comprehensive report 
including complete rationale for all 
conclusions reached.  Regarding the 
veteran's cervical spondylosis with C5-6 
and C6-7 stenosis, the examiner should 
review the claims file, and comment on 
whether it is at least as likely as not 
that the veteran's cervical spondylosis 
with C5-6 and C6-7 stenosis is related to 
active service, including whether it is 
related to his degenerative spondylosis 
of the dorsal spine with low back pain 
syndrome.  Send the claims file to the 
examiner for review prior to the 
examination.

3.  After completing any other 
development deemed necessary, 
readjudicate the issues on appeal.  If 
the benefits sought on appeal remain 
denied, the veteran and any 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and the applicable law and 
regulations considered pertinent to the 
issues currently on appeal, (including 
all the new regulations for evaluating 
spine disabilities under 38 C.F.R. 
§ 4.71a), since the most recent SOC or 
SSOC.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




